Exhibit 10.36

RESTRICTED STOCK UNIT AWARD

 

Award Number:                Award Date: 02/19/2009 Number of Restricted Stock
Units:                Final Vesting Date: 01/31/2012

THIS CERTIFIES THAT RF Monolithics, Inc. (the “Company”) has on the Award Date
specified above granted to                          (“you”) an award (the
“Award”) to receive that number of restricted stock units (the “Restricted Stock
Units”) indicated above in the space labeled “Number of Restricted Stock Units,”
each Restricted Stock Unit representing the right to receive one share of RF
Monolithics, Inc. Common Stock, $.001 par value per share (the “Common Stock”),
plus an additional amount pursuant to Section 1(b), subject to certain
restrictions and on the terms and conditions contained in this Award and the RF
Monolithics, Inc. 2006 Equity Incentive Plan, as amended (the “Plan”). A copy of
the Plan is attached hereto as part of Annex A and additional copies of the Plan
are available from the Company upon request, including without limitation the
provisions of Section 7 of the Plan relating to Award provisions, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Award and those of the Plan, the
provisions of the Plan shall control. Any terms not defined herein shall have
the meaning set forth in the Plan.

* * * * *

1. RIGHTS WITH RESPECT TO THE RESTRICTED STOCK UNITS.

a) No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Award do not and shall not entitle you to any rights of a shareholder of Common
Stock. Your rights with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date on which such rights become vested,
and the restrictions with respect to the Restricted Stock Units lapse, in
accordance with Section 2 or 3.

b) Additional Restricted Stock Units. As long as you hold Restricted Stock Units
granted pursuant to this Award, the Company shall credit to you, on each date
that the Company pays a cash dividend to holders of Common Stock generally, an
additional number of Restricted Stock Units (“Additional Restricted Stock
Units”) equal to the total number of whole Restricted Stock Units and Additional
Restricted Stock Units previously credited to you under this Award multiplied by
the dollar amount of the cash dividend paid per share of Common Stock by the
Company on such date, divided by the Fair Market Value of a share of Common
Stock on such date. Any fractional Restricted Stock Unit resulting from such
calculation shall be included in the Additional Restricted Stock Units. A report
showing the number of Additional Restricted Stock Units so credited shall be
sent to you periodically, as determined by the Company. The Additional
Restricted Stock Units so credited shall be subject to the same terms and
conditions as the Restricted Stock Units to which such Additional Restricted
Stock Units relate and the Additional Restricted Stock Units shall be forfeited
in the event that the Restricted Stock Units with respect to which such
Additional Restricted Stock Units were credited are forfeited.

 

RESTRICTED STOCK UNIT AWARD    PAGE 1



--------------------------------------------------------------------------------

c) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to you prior to the date on which the Restricted
Stock Units vest, and the restrictions with respect to the Restricted Stock
Units lapse, in accordance with Section 2 or 3. Neither this Section 1(c) nor
any action taken pursuant to or in accordance with this Section 1(c) shall be
construed to create a trust of any kind. After any Restricted Stock Units vest
pursuant to Section 2 or 3, the Company shall promptly cause shares to be issued
as provided in Section 4. The value of any fractional Restricted Stock Unit
shall be paid in cash at the time certificates are delivered to you in payment
of the Restricted Stock Units and any Additional Restricted Stock Units.

2. VESTING. Subject to the limitations and conditions contained herein, and
established by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) pursuant to the RF Monolithics, Inc. Long Range
Incentive Plan of 2009 (the “2009 LRIP”) and set forth in Annex A hereto, all
the shares will vest (you shall become entitled to receive Common Stock) on the
terms and conditions provided herein on January 31, 2012 (the “Vesting Date”)
unless either (i) you cease to provide services to the Company for any reason or
(ii) this Award already has become fully vested.

3. EFFECT OF TERMINATION OF SERVICE. If your service to the Company in all
capacities (as a director, consultant or employee) is terminated by you or by
the Company or an Affiliate before a Vesting Date for any reason other than your
death or Disability, all of the restricted stock units which have not yet vested
shall be forfeited; provided, however, that, any provision of this Award to the
contrary notwithstanding, the Compensation Committee of the Board of Directors
of the Company (the “Committee”) may in its sole and absolute discretion at any
time before, or within 120 days after, the date of such termination of service
determine that some or all of such restricted stock units shall be free of
restrictions and shall not be forfeited as provided in Annex A.

4. STOCK CERTIFICATES. Stock certificates (the “Certificates”) evidencing the
conversion of restricted stock units into shares of Common Stock shall be issued
as of the Vesting Date and registered in your name, or, if you request, the
Company shall promptly cause the shares to be issued in book-entry form,
registered in your name. Subject to Section 8 of this Award, Certificates
representing the unrestricted shares of Common Stock will be delivered to you as
soon as practicable after the Vesting Date. If, however, you elect to defer
payment of the shares of Common Stock as provided in Section 5 of this Award,
the shares of Common Stock shall be issued as set forth in the Deferral Election
Agreement entered into between the Company and you.

5. DEFERRAL ELECTION. You may elect to defer delivery of the shares of Common
Stock that would otherwise be due by virtue of the lapse or waiver of the
vesting requirements as set forth in Section 2. If such deferral election is
made, the Committee shall, in its sole discretion, establish the rules and
procedures for such payment deferrals.

6. RESTRICTION ON TRANSFER. The Restricted Stock Units and any rights under this
Award may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by you other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, you may, in the manner established by
the Committee, designate a beneficiary or beneficiaries to exercise your rights
and receive any property distributable with respect to the Restricted Stock
Units upon your death.

 

RESTRICTED STOCK UNIT AWARD    PAGE 2



--------------------------------------------------------------------------------

7. ADJUSTMENTS TO RESTRICTED STOCK UNITS. In the event that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award
(including, without limitation, the benefits or potential benefits of provisions
relating to the vesting of the Restricted Stock Units), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, make
adjustments to the Award, including adjustments in the number and type of shares
of Common Stock you would have received upon vesting of the Restricted Stock
Units; provided, however, that the number of shares into which the Restricted
Stock Units may be converted shall always be a whole number.

8. INCOME TAX MATTERS.

a) Withholding Shares. The Company shall make deductions from, or otherwise
withhold from, the number of shares of Common Stock otherwise deliverable upon
satisfaction of the conditions precedent under this Award having a Fair Market
Value sufficient to satisfy the statutory minimum of all or part of your
estimated total federal, state, and local tax obligations associated with this
Award or the restricted stock units granted hereunder, including without
limitation, the award, deferral, vesting or settlement of such restricted stock
units; provided, however, that if you provide written notice to the Company (the
“Tax Deposit Notice”) that you agree to deposit with the Company an amount of
cash equal to the amount determined by the Company to be required with respect
to any withholding taxes, FICA contributions, or the like under any federal,
state, or local statute, ordinance, rule, or regulation in connection with the
award, deferral, or settlement of the restricted stock units granted hereunder
or otherwise related to such restricted stock units or this Award (such amount
of cash to be deposited with the Company is referred to herein as the “Tax
Deposit”) and such Tax Deposit Notice is received by the Company at least 10
days before the date that the amount of the tax to be withheld is determined,
and you deposit an amount in cash with the Company equal to the Tax Deposit on,
or within 1 business day of, the date the amount of the tax to be withheld is
determined, the Company shall not withhold or deduct shares of Common Stock
pursuant to this Section 8(a).

To the extent the Company withholds shares of Common Stock pursuant to this
Section 8, the Company will not deliver to you any fractional share of Common
Stock but will pay, in lieu thereof, the Fair Market Value of such fractional
shares.

By accepting this Award, you have authorized the Company to withhold shares of
Common Stock pursuant to this Section 8 in order to satisfy your federal, state
or local tax withholding obligations arising from, or otherwise relating to, to
this Award.

b) Insiders. Anything in Section 8(a) to the contrary notwithstanding,

 

  1)

To the extent that you are an individual who is, on the relevant date, an
officer, member of the Board of Directors of the Company or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), all as defined under Section 16 of the Exchange

 

RESTRICTED STOCK UNIT AWARD    PAGE 3



--------------------------------------------------------------------------------

 

Act (each such individual, an “Insider”), the Company may only withhold shares
of Common Stock pursuant to Section 8(a) above to the extent that such
withholding of shares (X) has met the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act, or (Y) is a subsequent transaction the
terms of which were provided for in a transaction initially meeting the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act; and

 

  2) In no event shall a Tax Deposit Notice be effective if, on the date the
Insider is providing such notice, the Insider is aware of material nonpublic
information relating to the Company or a blackout period (as such periods are
defined in the Company’s Insider Trading Policy or in any Memorandum to
Directors, Executive Officers and Other Key Employees from the Chairman of the
Board Regarding Transactions Involving Company Securities) is in effect.

The withholding of shares of Common Stock pursuant to Section 8(a) above shall
be a subsequent transaction approved by the original grant of the restricted
stock units under this Award.

c) Rights Reserved. Anything in Section 8(a) to the contrary notwithstanding,
the Company reserves the right, at its sole election, to withhold the required
amounts from your pay during the pay periods next following the date on which
any such applicable tax liability otherwise arises or take such other action as
may be necessary or appropriate to satisfy any tax withholding obligations.

d) Delivery of Shares. The Company shall not deliver any of the shares of Common
Stock until and unless you have made the deposit required herein or proper
provision for required withholding has been made.

9. ADMINISTRATION. The Committee shall have the power to interpret the Plan and
this Award and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon you, the Company, and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Plan or this Award.

10. MISCELLANEOUS.

a) This Award is not an employment or other services contract and nothing in
this Award shall be deemed to create in any way whatsoever any obligation on
your part to continue in the service of the Company, or of the Company to
continue using your services. In addition, nothing in this Award shall obligate
the Company or any Affiliate of the Company, or their respective stockholders,
Board of Directors, officers or employees to continue any relationship which you
might have as a Director or Consultant for the Company or Affiliate of the
Company.

b) The Company shall not be required to deliver any shares of Common Stock upon
vesting of any Restricted Stock Units until the requirements of any federal or
state securities laws, rules or regulations or other laws or rules (including

 

RESTRICTED STOCK UNIT AWARD    PAGE 4



--------------------------------------------------------------------------------

the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied. This Award shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

c) The Board of Directors may amend or modify the Plan from time to time subject
to any stockholder approval required by the Code, the requirements of any
exchange on which the common stock of the Company is listed or other applicable
legal requirement; provided, however, that no such amendment or modification of
the Plan may in any way adversely affect your rights under this Award, without
your written approval. The Board of Directors may suspend or terminate the Plan
at any time; provided, however, that no such suspension or termination may in
any way adversely affect your rights under this Award, without your written
approval.

d) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

e) Any notices provided for in this Award or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at your address then contained in
the Company’s records or at such other address as you hereafter designate by
written notice to the Company.

f) All obligations of the Company under the Plan and this Award, with respect to
the restricted stock units, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

g) To the extent not preempted by federal law, this Award shall be governed by,
and construed in accordance with, the laws of the State of Texas.

 

RESTRICTED STOCK UNIT AWARD    PAGE 5



--------------------------------------------------------------------------------

ANNEX A

2006 EQUITY INCENTIVE PLAN

OMNIBUS INCENTIVE PLAN OF 2007

LONG RANGE INCENTIVE PLAN OF 2009

VESTING CRITERIA FOR PERFORMANCE CYCLE 2009-2012

(Attached)



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF VESTING

The following requirements are subject to the terms and conditions set forth in
the 2009 Long Range Incentive Plan of RF Monolithics, Inc. (the “2009 LRIP”) and
the Omnibus Incentive Plan of 2007 (the “Omnibus Plan”). In addition, all RSUs
are subject to the terms and conditions of the 2006 Equity Incentive Plan or the
1999 Equity Incentive Plan as applicable. Capitalized terms not defined herein
or in the Restricted Stock Unit Award shall have the meanings ascribed thereto
in the 2009 LRIP, the Omnibus Plan, or the applicable Equity Incentive Plan
under which it was issued, in that order of reference.

 

END OF PERFORMANCE CYCLE AND DATE OF VESTING:

   JANUARY 31, 2012

PERFORMANCE CONDITIONS:

   None